de GRAFFENRIED, J.
The spirit of the law is stronger than its letter, but we think that under both the letter and the spirit of our laws the motion to dismiss this appeal must be overruled.
1. Articles 1, 2, and 3, of chapter 162 of the Code of 1907, being sections 6243-6266 of said Code, are designed to regulate the matter of appeals and the granting of writs of error in criminal cases, and are intended, except as otherwise shown in said Code, to completely cover said subjects. There is nothing in any of the said articles which in any way impinges upon the power of this court to adopt reasonable rules to regulate appeals *23in such cases, and, of course, said articles are to be read in connection Avith the rules of this court.
When a defendant is indicted for a capital offense, and is unable to employ counsel, tbe trial court is required to appoint not exceeding two attorneys to represent him in that court. — Code 1907, § 7889. Tbe above section does not authorize tbe trial court to appoint counsel to represent a defendant Avho is indicted for a capital offense in this court, or in tbe Appellate Court, and there is no statute Avhich requires a trial court to appoint counsel to represent, in tbe trial court, any defendant Avho stands indicted in that court for any offense for Avhich be may not be punished capitally.
Under tbe provisions of an act entitled, “An act to provide bail pending an appeal in all felony cases Avhere tbe defendant is sentenced to tbe penitentiary for a term of five years or less,” approved April 22, 1911 (Pamp. Gen. Acts, 1911, p. 626), a defendant may, in such a case, be released on bond, provided be is able to make tbe necessary bond, and remain out of jail, in tbe custody of bis bondsmen, pending bis appeal. In many such cases tbe defendants are, of course, unable to make tbe required bond, and such defendants, as Avell as other defendants in felony cases, must necessarily remain in jail pending their appeals-. Many such defendants have no counsel, and in grave cases they are frequently and properly kept in isolated cells, and if they are permitted to see any one, tbe interview is granted through tbe grace, and probably within the bearing of, tbe jailer. It must therefore, at times at least, occur that a defendant wbo has been convicted of a grave felony can do nothing to bring bis case to this court for review except, when brought in to be sentenced by tbe trial judge, to pray an appeal. For -this reason section 6219 of tbe Code provides that where any question of *24law is reserved in a case of felony, and it shall be made known to the court that the defendant desires to take an appeal to the Supreme Court, judgment must be rendered against the defendant, but the execution thereof must be suspended pending the appeal. For the same reason section 6250 provides that when such question is reserved in a case of misdemeanor, and it shall be made know to the court that the defendant desires to take an appeal to the Supreme -Court, judgment must be rendered on the conviction, but the execution thereof must be suspended pending the appeal, etc.
For the same identical reason section 6255 of the Code provides that when the execution of the judgment of conviction has been suspended, or an appeal has been taken, in a criminal case, “it is the duty of the clerk of the court in which the case was tried to make out a full and accurate transcript of the record, attach his certificate thereto, and transmit it to the clerk of the Supreme Court within twenty days thereafter; but when time is allowed for signing a bill of exceptions, such transcript must be made out and forwarded within twenty days from the signing of such bill of exceptions, or, if such bill is not signed and filed, such transcript must be made out and forwarded within twenty days after the expiration of the time so allowed.”
For the same identical reason section 6264 of the Code provides that,'in criminal appeals, “no assignment of errors or joinder in errors, is necessary; but the court must consider all questions apparent on the record or reserved by bill of exceptions, and must render such judgment as the law demands.”
A defendant who has taken an appeal from the judgment of conviction of a trial court, and who is in jail, is frequently helpless, and he is also in custodia legis.
*25While the right to appeal is purely a creature of our statutes, the Legislature, by adopting the above provisions of our Code, clearly indicates the legislative purpose that such right shall not, in any criminal case, become a mockery, but that the right shall be substantial, and that this court shall see to it that a defendant who has been convicted in a criminal case, and who has reserved a question of law for the consideration of this court, and who prays an appeal, shall be accorded the privilege of having the legal questions presented by his record properly passed upon. “An appeal is ‘taken,’ within the meaning of our statute, when the party desiring to prosecute it has complied with the conditions upon which the law gives the right.” — Kimbrell v. Rogers, 90 Ala. 339, 7 South. 241.
2. In the instant case the defendant was convicted of murder in the first degree, and was, on the 4th day of May, 1912, sentenced by the trial court to the penitentiary for life. The defendant, having reserved certain questions of law for the consideration of this court, on the said day, at the time of his said sentence, prayed an appeal to this court. Under the law the defendant had 90 days within which to present to the presiding judge his bill of exceptions, and under the law the presiding judge had 90 more days within which to sign the bill of exceptions. The defendant, in fact, presented his bill of exceptions to the presiding judge on June 23, 1912, about a month and a half after praying the appeal, and the presiding judge signed the bill of exceptions on September 6, 1912, which was less than 90 days after it had been presented to him for his signature. The first call of the defendant’s division, after his conviction, in this court occurred on May 27, 1912, 22 days after his said conviction. This court adjourned, by operation of law, on the last day of June, 1912, after the defendant *26had presented to the presiding judge the bill of exceptions, but long before it was signed by said judge. The next call of the defendant’s division was had in this court during the week commencing January 13, 1913, and the transcript in this case was filed in this court before noon of that day. Under the statute — section 6255 of the Code — above quoted, it was the duty of the clerk of the trial court to forward, within 20 days after the presiding judge signed the bill of exceptions, the transcript in the defendant’s case to this court, but the transcript was filed in this court at the time above stated. Under the above facts there has been no discontinuance of the defendant’s case. Rule 42 of this court provides-that “upon satisfactory excuse being shown for the delay, the court may, in its discretion, permit the transcript to be filed and the cause docketed for the first time, after the adjournment of the term to, or during which the appeal is returnable, upon such terms as the court may impose.” Under this rule the defendant’s transcript was properly filed. The transcript was here on Monday, the first day of the week of the call of the defendant’s division next after the signing, by the presiding judge, of the defendant’s bill of exceptions — Collier v. Coggins, 103 Ala. 281, 15 South. 578.
The cases of Sears v. Kirksey, 81 Ala. 98, 2 South. 90, and Winthrow & Gordon v. Woodward Iron Company, 81 Ala. 100, 2 South. 92, which announce a view contrary to that announced in Collier v. Coggins, supra, were decided before the adoption of the above quoted rule by this court, and are therefore not in point.
Section 2870 of the Code provides that: “Unless otherwise provided, an appeal to the Supreme Court, if taken in vacation, is returnable to the next ensuing-term; but if taken during the term, must be made returnable to the first Monday of the term next after the *27expiration of twenty days from the date of the appeal.’’ The above italics are ours, and are placed in the above section for the purpose of directing attention to the fact that, even in civil cases, there is no conflict whatever between the above-quoted rule of this court and the above-quoted statute.
Certainly, if the defendant in a criminal case is to be held to the same rules which are applicable to civil cases, as to the time when his appeal is returnable, then in this case, as the bill of exceptions was not signed until after the adjournment of the term to which his appeal was returnable, but as his transcript was filed before noon of the first day of the week of the call of his division next after the bill of exceptions Avas signed by the presiding judge, the defendant’s appeal should not be dismissed.
Said section 2870 of the Code is not only so Avorded as to authorize this court to adopt the above-quoted rules, but said section and said .rule were construed in connection with each other in Collier v. Coggins, supra; and as so construed and considered Avere both-brought forward into all of our succeeding Codes, which amounted to a legislative affirmation of the rule declared in said Collier v. Coggins, supra.
Section 2887 of the Code provides that an appeal must not be deemed or treated as discontinued, or as having otherwise lost its force, unless the appellee shall duly move for a discontinuance after legal cause for discontinuance has occurred. That section of the Code was also in existence when the above decision of Collier v. Coggins was rendered by this court, and it, too, has been brought forward into our succeeding Codes with that decision of our court resting upon it. The effect of the decision in Collier v. Coggins was that this court would not hold that a legal cause for a discontinuance *28existed, although the transcript was filed and the cause docketed for the first time after the adjournment of the term to or during which the appeal was returnable, provided the appellee .possessed a satisfactory excuse for the delay;. and, as section 2887 of the present Code was brought into that Code from our. previous Codes without change of phraseology, the opinion of the court in said case of Collier v. Coggins is to be read into said section, and forms a part of it.
This court certainly has the power to determine when, in each case that comes before it, a legal cause for a discontinuance has occurred, or when, in a particular case, an appeal has lost its force, and in Collier v. Coggins, supra, it is clearly determined that, under the facts in this case, this appeal has not lost its force.
There may be opinions of this court in other cases in which some of the language used is in apparent conflict with the rule declared in Collier v. Coggins, supra, but those opinions must be read, and the language used in them must be interpreted, in the light of the facts to which the language was applied. — Rawls v. Doe ex dem. Kennedy, 23 Ala. 240, 48 Am. Dec. 289; Realty Investment Co. v. City of Mobile, 181 Ala. 184, 61 South. 248.
3. If, after the appeal in this case was perfected by the filing of the signed bill of exceptions with the clerk of the trial court a call of the defendant’s division had occurred and the transcript had not been filed during that call, a different question would be presented to us for our determination.
The motion to dismiss this appeal is. overruled.
All the Justices concur.